Case 17-31327-KRH      Doc 39   Filed 11/19/18 Entered 11/19/18 16:03:13     Desc Main
                                Document     Page 1 of 6


                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

In re: Michelle D. Hawkins                                   Case No. 17-31327-KRH
                                                             Chapter 13
Debtor



    EXHIBIT TO MOTION FOR AUTHORITY TO MODIFY EXISTING MORTGAGE

      Pursuant to Richmond Division General Order 12-1, Debtor, by counsel, hereby

submits the attached fully executed Loan Modification Agreement as an Exhibit to the

previously filed Motion for Authority to Modify Existing Mortgage.

                                         Respectfully submitted,

                                         MICHELLE D. HAWKINS
                                         By Counsel:

                                         /s/ Daniel J. Webster
                                         Daniel J. Webster (VSB# 92593)
                                         Boleman Law Firm, P.C.
                                         P. O. Box 11588
                                         Richmond, Virginia 23230-1588
                                         Telephone (804) 358-9900
                                         Counsel for Debtor
Case 17-31327-KRH              Doc 39     Filed 11/19/18 Entered 11/19/18 16:03:13                        Desc Main
                                          Document     Page 2 of 6


  Collateral Address: 5907 AMHERST ST, RICHMOND VA 23231-4009




                                         ~•7eP►PlI77T~L~Ti~CPIeL~7:~~~l~il~~yl

 This Loan Modification Agreement ("Agreement"), made this 11th day of July, 2018, between HAWKINS,
 MICHELLE ("Borrower") and Seterus, Inc. ("Servicer") Loan Servicer for Federal National Mortgage Association
 ("Lender"}, amends and supplements (1) the Mortgage, Deed of Trust, or Security Deed (the "Security
 Instrument"), and Timely Payment Rewards Rider, if any, dated April 25, 2008, of the County Records of
 Henrico and (2) the Note, bearing the same date as, and secured by, the Security Instrument, which covers the
 real and personal property described in the Security Instrument and defined therein as the "Property," located
 at
          5907 AMHERST ST, RICHMOND VA 23231-4009

 In consideration of the mutual promises and agreements exchanged, the parties hereto agree as follows
 (notwithstanding anything to the contrary contained in the Note or Security Instrument):

 1.   As of August 01, 2018, the amount payable under the Note and the Security Instrument (the "New
      Principal Balance") is U.S. $144,027.13 consisting of the unpaid amounts) loaned to Borrower by Lender
      plus any interest and other amounts capitalized.

 2.   $23,627.13 of the New Principal Balance shall be deferred (the "Deferred Principal Balance") and Borrower
      will not pay interest or make monthly payments on this amount. The New Principal Balance less the
      Deferred Principal Balance shall be referred to as the "Interest Bearing Principal Balance" and this amount
      is $120,400,00. Interest will be charged on the Interest Bearing Principal Balance at the yearly rate of
      3.875%, from July 01, 2018. Borrower promises to male monthly payments of principal and interest of U.S.
      $493.88, beginning on the 1st day of August, 2018, and continuing thereafter on the same day of each
      succeeding month until the Interest Bearing Principal Balance and all accrued interest thereon have been
      paid in full. The yearly rate of 3.875% will remain in effect until the Interest Bearing Principal Balance and
      all accrued interest thereon have been paid in full, The new Maturity Date will be July 01, 2058.

 3.   Borrower agrees to pay in full the Deferred Principal Balance and any other amounts still owed under the
      Note and Security Instrument by the earliest of: (i) the date Borrower sells or transfers an interest in the
      Property, (ii) the date Borrower pays the entire {nterest Bearing Principal Balance, or (iii) the new Maturity
      Date.

 4.   If Borrower males a partial prepayment of Principal, the Servicer may apply that partial prepayment first
      to any Deferred Principal Balance before applying such partial prepayment to other amounts due.

 5.   In addition to the regularly scheduled payments that Borrower is required to pay under the Modification
      Agreement, Borrower agrees to pay Servicer an escrow payment in the amount of $124.80 for deposit into
      an escrow account for necessary payments to be made by Servicer, including but not limited to, payments
      for property taxes and insurance. As permitted by the Real Estate Settlement Procedures Act and other
      applicable law, Servicer may adjust the amount of the Escrow Payment, After notice of such adjustment,
      Borrower shall pay the adjusted Escrow Payment. This includes private mortgage insurance (PMI)
      premiums on the Loan, if applicable, and may increase as a result of the New Principal Balance, which will
      result in a higher total monthly payment.
      (a) Each Escrow Payment shall be due on the same days) of the month as the regularly
           scheduled payments due under the Modification, commencing August 01, 2018.
      (b) In the event Escrow Payments are not made and Servicer advances its own funds to make
           payments that should have been paid from Borrower's escrow account, such amounts will be
           added to Borrower's loan obligation under the Note.

 HAWKINS, MICHELLE
 LOAN MODIFICATION AGREEMENT                                                                              Page 1of 5
Case 17-31327-KRH             Doc 39       Filed 11/19/18 Entered 11/19/18 16:03:13                          Desc Main
                                           Document     Page 3 of 6



      (c) Any failure to make an Escrow Payment when due shall be deemed to be a default under the
          Note and Modification Agreement and upon Borrower's failure to pay the Escrow Payment,
          Servicer may exercise its rights under the Note and Modification Agreement.
      (d) Unless an agreement is made in writing or applicable law requires interest to be paid on the
          escrow account payments held by Servicer, Servicer shall not be required to pay any interest
          or earnings on the payments held.

 6.   If all or any part of the Property or any interest in the Property is sold or transferred (or if Borrower is not a
      natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
      consent, Lender may require immediate payment in full of all sums secured by the Security Instrument.

      If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
      period of not less than 30 days from the date the notice is delivered or mailed within which Borrower must
      pay all sums secured by the Security Instrument. If Borrower fails to pay these sums prior to the expiration
      of this period, Lender may invoke any remedies permitted by the Security Instrument without further
      notice or demand on Borrower.

 7.   Borrower will pay to Lender on the day payments are due under the Loan Documents as amended by this
      Agreement, until the Loan is paid in full, a sum (the "Funds") to provide for payment of amounts due for:
      (a) taxes and assessments and other items which can attain priority over the Mortgage as a lien or
      encumbrance on the Property;(b) leasehold payments or ground rents on the Property, if any;(c)
      premiums for any and all insurance required by Lender under the Loan Documents;(d) mortgage insurance
      premiums, if any, or any sums payable to Lender in lieu of the payment of mortgage insurance premiums
      in accordance with the Loan Documents; and (e) any community association dues,fees, and assessments
      that Lender requires to be escrowed. These items are called "Escrow Items," Borrower shall promptly
      furnish to Lender all notices of amounts to be paid under this paragraph. Borrower shall pay Lender the
       Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or all Escrow
      Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any
      time. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay directly,
      when and where payable, the amounts due for any Escrow Items for which payment of Funds has been
      waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment within
      such time period as Lender may require. Borrower's obligation to male such payments and to provide
      receipts shall for all purposes be deemed to be a covenant and agreement contained in the Loan
       Documents, as the phrase "covenant and agreement" is used in the Loan Documents. If Borrower is
      obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for
      an Escrow Item, Lender may exercise its rights under the Loan Documents and this Agreement and pay
      such amount and Borrower shall then be obligated to repay to Lender any such amount. Lender may
      revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with the Loan
      Documents, and, upon such revocation, Borrower shall pay to Lender all Funds, and in such amounts, that
      are then required under this paragraph.

      Lender may, at any time, collect and hold Funds in an amount(a) sufficient to permit Lender to apply the
      Funds at the time specified under the Real Estate Settlement Procedures Act("RESPA"), and (b) not to
      exceed the maximum amount a lender can require under RESPA. Lender shall estimate the amount of
      Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
      otherwise in accordance with applicable law.

      The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
      or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal
      Home Loan Banl<. Lender shall apply the Funds to pay the Escrow Items no later than the time specified
      under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the
      escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and


  HAWKINS, MICHELLE
  LOAN MODIFICATION AGREEMENT                                                                                 Page 2 of 5
Case 17-31327-KRH              Doc 39      Filed 11/19/18 Entered 11/19/18 16:03:13                        Desc Main
                                           Document     Page 4 of 6



       applicable law permits Lender to make such a charge, Unless an agreement is made in writing or applicable
       law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or
       earnings on the Funds, Lender and Borrower can agree in writing, however, that interest shall be paid on
       the Funds. Lender shall provide Borrower, without charge, an annual accounting of the Funds as required
       by RESPA.

       If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for
       the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under
       RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount
       necessary to make up the shortage in accordance with RESPA, but in no more than 12 monthly payments.
       If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower as
       required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the deficiency in
       accordance with RESPA, but in no more than 12 monthly payments.

       U pon payment in full of all sums secured by the Loan Documents, Lender shall promptly refund to
       Borrower any Funds held by Lender.

 8.    Borrower also will comply with all other covenants, agreements, and requirements of the Security
        Instrument, including without limitation, Borrower's covenants and agreements to make all payments of
       taxes, insurance premiums, assessments, escrow items, impounds, and all other payments that Borrower is
       obligated to make under the Security Instrument; however,the following terms and provisions are forever
       canceled, null and void, as of the date specified in paragraph 1 above:
       (a) All terms and provisions of the Note and Security Instrument (if any) providing for, implementing, or
            relating to, any change or adjustment in the rate of interest payable under the Note, including, where
            a pplicable, the Timely Payment Rewards rate reduction, as described in paragraph 1 of the Timely
            Payment Rewards Addendum to Note and paragraph A.1. of the Timely Payment Rewards Rider. By
            executing this Agreement, Borrower waives any Timely Payment Rewards rate reduction to which
            Borrower may have otherwise been entitled; and
       (b) All terms and provisions of any adjustable rate rider, or Timely Payment Rewards Rider, where
            a pplicable, or other instrument or document that is affixed to, wholly or partially incorporated into, or
            is part of, the Note or Security Instrument and that contains any such terms and provisions as those
            referred to in (a) above.

  9.    Borrower understands and agrees that:
       (a) If Borrower has failed to make any payments as a precondition to this modification under a
            workout plan or trial period plan, this modification will be null and void.
       (b) All the rights and remedies, stipulations, and conditions contained in the Security Instrument relating
            to default in the making of payments under the Security Instrument shall also apply to default in the
            m aking of the modified payments hereunder.
       (c) All covenants, agreements, stipulations, and conditions in the Note and Security Instrument shall be
            and remain in full force and effect, except as herein modified, and none of the Borrower's obligations
            or liabilities under the Note and Security Instrument shall be diminished or released by any provisions
            hereof, nor shall this Agreement in any way impair, diminish, or affect any of Lender's rights under or
            remedies on the Note and Security Instrument, whether such rights or remedies arise thereunder or
            by operation of law. Also, all rights of recourse to which Lender is presently entitled against any
            property or any other persons in any way obligated for, or liable on, the Note and Security Instrument
           are expressly reserved by Lender.
       (d) Nothing in this Agreement shall be understood or construed to be a satisfaction or release in whole or
           in part of the Note and Security Instrument,
       (e) All administration and processing costs incurred by Servicer in connection with this Agreement,such
           as required notary fees, recordation fees, title costs, and property valuation fees, shall be paid by the
            Servicer, unless otherwise stipulated.


  HAWKINS,MICHELLE
  LOAN MODIFICATION AGREEMENT                                                                               Page 3 of 5
Case 17-31327-KRH             Doc 39      Filed 11/19/18 Entered 11/19/18 16:03:13                         Desc Main
                                          Document     Page 5 of 6



      (fj Borrower will make and execute such other documents or papers as may be necessary or required to
          effectuate the terms and conditions of this Agreement, which, if approved and accepted by Lender,
          shall bind and inure to the heirs, executors, administrators, and assigns of the Borrower.
      (g) Borrower will execute other documents as may be reasonably necessary to correct an error (including
          but not limited to any inaccuracy, mistake, or omission), if an error is detected after execution of this
          Agreement. In the event an error is detected, a corrected Agreement will be provided to Borrower,
          and this Agreement will be void and of no legal effect, upon notice of such error. If Borrower elects
          not to sign any such corrected Agreement,the terms of the original Note and Security Instrument shall
          continue in full force and effect, and such terms will not be modified by this Agreement.

  10. Notwithstanding anything to the contrary contained in this Agreement, Borrower and Lender acknowledge
      the effect of a discharge in bankruptcy that has been granted to Borrower prior to the execution of this
      Agreement, and that Lender may not pursue Borrower for personal liability. However, Borrower
      acknowledges that Lender retains certain rights, including but not limited to the right to foreclose its lien,
      evidenced by the Security Instrument, under appropriate circumstances. The parties agree that the
      consideration for this Agreement is Lender's forbearance from presently exercising its rights and pursuing
      its remedies under the Security Instrument as a result of Borrower's default thereunder. Nothing in this
      Agreement shall be construed to bean attempt to collect against Borrower personally or an attempt to
      revive personal liability.

  11. Notwithstanding anything to the contrary contained in this Agreement, if Borrower obtains a discharge of
      the debt in bankruptcy in the future, nothing in this Agreement shall be construed as an attempt to collect
      against Borrower personally or an attempt to revive personal liability.
  12. By this paragraph, Lender is notifying Borrower that any prior waiver by Lender of Borrower's obligation to
      pay to Lender Funds for any or all Escrow Items is hereby revoked, and Borrower has been advised of the
      a mount needed to fully fund the Escrow Items.




  13. Any and all attorneys fees and legal costs incurred by Borrower or its representatives, with respect to this
      loan, will be the sole responsibility of the Borrower.

  14. in the event of future default, Borrower authorizes Lender and Lender's successors and assigns, to share
      certain Borrower public and non-public personal information including, but not limited to (i) name,
      address, telephone number,(ii) Social Security Number,(iii) credit score,(iv) income, and (v) payment
      history and information about Borrower's account balances and activity, with an authorized third party,
      which may include, but is not limited to, a counseling agency, state or local Housing Finance Agency, or
      similar entity that is assisting Borrower in connection with obtaining financial assistance, including the Trial
      Period Plan to modify Borrower's loan ("Authorized Third Party").

      Borrower understands and consents to Lender or Authorized Third Party, as well as Fannie Mae (the owner
      of Borrower's loan), disclosing such personal information and the terms of any relief, including the terms
      of the Trial Period Plan to modify Borrower's loan, to any insurer, guarantor, or servicer that insures,
      guarantees, or services Borrower's loan or any other mortgage loan secured by the Property on which
      Borrower is obligated, or to any companies that perform support services to them in connection with the
      loan or any other mortgage loan secured by the Property on which Borrower is obligated.

      Borrower consents to being contacted by Fannie Mae, Lender, or Authorized Third Party concerning
      m ortgage assistance relating to Borrower's loan including the Trial Period Plan to modify Borrower's loan,
      at any telephone number, including mobile telephone number, or email address Borrower has provided to
      Lender or Authorized Third Party.



  HAWKINS, MICHELLE
  LOAN MODIFICATION AGREEMENT                                                                               Page 4 of 5
Case 17-31327-KRH              Doc 39   Filed 11/19/18 Entered 11/19/18 16:03:13       Desc Main
                                        Document     Page 6 of 6


                                                                               +a         8
                                                                                          t   i



  In Witness Whereof,the Servicer and I have executed this Agreement.          NAY
                          i                                                            _ ~0~1~
                                                                             ~ ~~°~e
  Seterus, Inc. Authorized Signer                                       Date




  HAWKINS, MICHELLE                                                     Da




 HAWKINS, MICHELLE
 LOAN MODIFICATION AGREEMENT                                                           Page 5 of 5
